PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/921,489
Filing Date: 14 Mar 2018
Appellant(s): Roberts et al.



__________________
VOLPE AND KOENIG, P.C.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on October 15, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2009/0040671 A1).
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zerbe et al. (US 6,643,787 B1).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim et al. (US 6,976,108 B2).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kurrasch (US 2002/0184568 A1).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Laberge et al. (US 2010/0312522 A1).

(3) Response to Argument
The appellant argues that:
a)	The appellant is arguing (claims 1, 10, and 19) that the power clamp of Zhang does not “identify one or more buses on which to perform a reinforcement action, …based on a reinforcement action policy and a type of trigger event.”

c)	The appellant is arguing (claims 1, 10, and 19) that Zhang does not disclose identifying a reinforcement action to be taken.
d)	The appellant is arguing that (claims 6, 15, and 20) that Zerbe is not combinable with Zhang because modifying the circuit of Zhang to perform the techniques of Zerbe would change the principle operation of Zhang.

The examiner disagrees because:
a)	The examiner disagrees because Zhang explicitly discloses identifying a bus on which to perform a reinforcement action based on a reinforcement action policy and a type of triggering event as shown below in the table.
Bus identification
Triggering event
Reinforcement action
Reinforcement Action policy
Identifying mistrigger event on specific power bus 336 (Zhang; Fig. 3, bus 336; 0035)
mistrigger event, a high voltage spike on power bus 336 having a very fast rise time when the power clamp is operating in a first mode (Zhang; 0018, 0035) 
Turn off clamping transistor after a predetermined period of time after it has been turned on by a mistrigger event, which can be a noise spike on the bus (Zhang; 0035)
The reinforcement action of turning OFF the clamping transistor is based on the reinforcement action policy of power clamp being in the first mode and the triggering event being a high voltage spike (Zhang; 0018, 0035)
Identifying ESD event on specific power bus 336 (Zhang; Fig. 3, bus 336; 0034)
An ESD event, such as a high voltage spike when the power clamp is operating in a second mode (Zhang; 0018, 0034)
Turning on clamping transistor to discharge the ESD charge on power bus when an ESD event occurs (Zhang; 0034)
The reinforcement action policy, of turning ON the clamping transistor, is based on the power clamp being in the second mode and the ESD event 


The teachings of Zhang explicitly disclose [0030-0036] identifying a mistrigger event on a specific power bus 336 (Zhang; 0036).  As shown in the table above and teachings of Zhang, the mistrigger event is a high voltage spike on power bus 336 having a very fast rise time when the power clamp is operating in a first mode.  The reinforcement action of turning off the clamping transistor is based on the mistrigger event and the power clamp operating in a first mode.  Therefore, the reinforcement action is the act of turning off/on the clamping transistor and the reinforcement action policy is the identification of the power clamp being in a first or second mode and the event being a high voltage spike on a bus.  It is important to note that the clamping transistor is turned off only if there is a mistrigger event AND the power clamp is operating in the first mode (Zhang; 0018, 0035).  Therefore, the teachings of Zhang clearly show a reinforcement action taken based on the reinforcement action policy.
b)	The examiner disagrees because as shown in the table above and discussed in argument (a) that the reinforcement action is performed based on the type of triggering event (high voltage spike) and the reinforcement action policy (reinforcement action based on reinforcement action policy of power clamp being in the first/second mode and the triggering event being a high voltage spike).
c)	The examiner disagrees because Zhang explicitly discloses turning the power clamp transistor on or off based on the mistrigger event and based on the power clamp operating in a first or second mode (Zhang; 0030-0036).
d)	The examiner disagrees because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Zhang explicitly discloses 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIGAR P PATEL/Primary Examiner, Art Unit 2114  
                                                                                                                                                                                                      Conferees:

/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114
                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.